     Case: 4:16-cr-00083-HEA Doc. #: 136 Filed: 04/04/19 Page: 1 of 3 PageID #: 771



                              UNITED STATES DISTRICT COURT                              FILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                  APR -4 2019
                                                                                   U. S. DISTRICT COURT
 UNITED STATES OF AMERICA,                          )                            EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 )
                                                    )          4:16CR083 HEA
 MICHAEL BRUCE MCDONALD,                            )
                                                    )
 Defendant.                                         )

                               SUPERSEDING INFORMATION

         The United States Attorney charges that:

                                   GENERAL ALLEGATIONS

1.       Between September 2009 and April 2016, the defendant, MICHAEL BRUCE

MCDONALD, a citizen of the United States, resided in the Philippines.

2.       The conduct described herein occurred in and around the Philippines, and outside the

United States.


                                          COUNT ONE

3.       The General Allegations set forth in Paragraphs One and Two of this Superseding

Information are re-alleged and expressly incorporated herein as if set out in full.

      4. Between on or about August 1, 2015 and February 24, 2016,

                               MICHAEL BRUCE MCDONALD,

the defendant herein, a citizen of the United States, did travel in foreign commerce, from the

United States to the Philippines, and engage in and attempt to engage in illicit sexual conduct as

defined in Title 18, United States Code, Section 2423(£)(3), with other persons that is: production

of child pornography as defined in Title 18, United Stated Code, Section 2256(8).
Case: 4:16-cr-00083-HEA Doc. #: 136 Filed: 04/04/19 Page: 2 of 3 PageID #: 772




    In violation of Title 18, United States Code, Section 2423(c).


                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney



                                                 ROBERT F. L         G    D, #35432MO
                                                 DIANNA R. COLLIN , 5964 lMO
                                                 Assistant United States Attorneys
 Case: 4:16-cr-00083-HEA Doc. #: 136 Filed: 04/04/19 Page: 3 of 3 PageID #: 773



UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Robert F. Livergood, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this        '-/ day of April, 2019
            '                  '              --
